Citation Nr: 1329381	
Decision Date: 09/13/13    Archive Date: 09/20/13

DOCKET NO.  10-12 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for left 
ear hearing loss.  

2. Entitlement to service connection for left ear hearing 
loss.  

3. Entitlement to a compensable evaluation for service-
connected right ear hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to 
February 1968.  

These matters come before the Board of Veterans' Appeals 
(hereinafter "Board") on appeal from an August 2009 rating 
decision by the Department of Veterans Affairs (hereinafter 
"VA") Regional Office (hereinafter "RO") in St. Louis, 
Missouri.  The    rating decision reopened, and confirmed 
and continued a previous denial for service connection for 
left ear hearing loss; and continued a noncompensable 
disability evaluation for the service-connected right ear 
hearing loss.  

In evaluating this case, the Board has not only reviewed the 
physical claims file, but has also reviewed the file on the 
"Virtual VA" system to ensure a complete assessment of the 
evidence.  

The issues of entitlement to service connection for left ear 
hearing loss, and an compensable disability evaluation for 
service-connected right ear hearing loss are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (hereinafter 
"AMC"), in Washington, DC.  


FINDINGS OF FACT

1. The Veteran's claim for service connection for left ear 
hearing loss was denied by an unappealed rating decision in 
September 2004, of which the Veteran was advised in 
September 2004.  

2. The evidence received since the September 2004 rating 
decision relates to an unestablished fact necessary to 
substantiate the claim for left ear hearing loss and raises 
a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1. The unappealed September 2004 rating decision, which 
denied the request to reopen the claim for service 
connection for left ear hearing loss, is final.  38 U.S.C.A. 
§ 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.158, 3.160(d), 
20.201, 20.302, 20.1103 (2012).  

2. New and material evidence has been received, and the 
claim for service connection for left ear hearing loss is 
reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156(a) (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law 
which it is required to apply.  This includes statutes 
enacted by Congress and published in Title 38, United States 
Code (hereinafter "38 U.S.C.A."); regulations promulgated by 
VA under the law and published in the Title 38 of the Code 
of Federal Regulations (hereinafter "38 C.F.R.") and the 
precedential rulings of the Court of Appeals for the Federal 
Circuit (hereinafter "the Federal Circuit") (as noted by 
citations to "Fed. Cir.") and the Court of Appeals for 
Veterans Claims (hereinafter "the Court") (as noted by 
citations to "Vet. App.").  

The Board is bound by statute to set forth specifically the 
issues under appellate consideration and its decision must 
also include separately stated findings of fact and 
conclusions of law on all material issues of fact and law 
presented on the record, and the reasons or bases for those 
findings and conclusions.  See 38 U.S.C.A. § 7104(d); see 
also 38 C.F.R. § 19.7 (implementing the cited statute); see 
also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the 
Board's statement of reasons and bases for its findings and 
conclusions on all material facts and law presented on the 
record must be sufficient to enable the claimant to 
understand the precise basis for the Board's decision, as 
well as to facilitate review of the decision by courts of 
competent appellate jurisdiction).  The Board must also 
consider and discuss all applicable statutory and regulatory 
law, as well as the controlling decisions of the appellate 
courts.  

A Veteran bears the "evidentiary burden' to establish all 
elements of a claim, including the nexus requirement."  
Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009).  The 
Board's duty is to first determine the probative value of 
all pertinent medical and lay evidence of record based on 
its credibility and competency, and then weigh the probative 
value of the evidence regarding all material elements of a 
claim.  See 38 U.S.C.A. § 7104(d); Kahana v. Shinseki, 24 
Vet. App. 428, 433 (2011); see also Layno v. Brown, 6 Vet. 
App. 465, 469 (1994) (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted").  A "veteran is given the 
'benefit of the doubt' 'regarding any issue material' to the 
veteran's claim 'when there is an approximate balance of 
positive and negative evidence.'"  Fagan, 573 F.3d at 1287 
(quoting 38 U.S.C. § 5107(b)).  

Thus, if there is conflicting medical evidence, the Board 
may not ignore or disregard any medical professional's 
opinion, but may assign greater probative to one medical 
opinion over by providing an adequate statement of reasons 
or bases for doing so.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995); Willis v. Derwinski, 1 Vet. App. 66, 70 (1991).  
A medical opinion is most probative if it is factually 
accurate, fully articulated, and based on sound reasoning.  
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In making all determinations, the Board must also fully 
weigh the probative value of the lay evidence of record 
against the remaining evidence of record.  See King v. 
Shinseki, No. 2011-7159 (Fed. Cir. Dec. 5, 2012).  If 
credible, competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a).  Thus, a 
layperson is competent to report on the onset and continuity 
of his symptomatology.  See Kahana, 24 Vet. App. at 438; 
Layno, 6 Vet. App. at 470 (a veteran is competent to report 
on that of which he or she has personal knowledge).  
Moreover, lay evidence must not be categorically dismissed 
as incompetent evidence of medical causation merely because 
it is lay evidence.  See King v. Shinseki, 700 F.3d 1339, 
1345 (Fed. Cir. 2012).  Rather, lay evidence may be 
competent and sufficient evidence of a diagnosis or nexus if 
(1) the particular condition at issue is the type of 
condition that is within the competence of a layperson, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
See Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana, 24 
Vet. App. at 433, n.4.  The Board must determine on a case-
by-case basis whether a particular condition is the type of 
condition that is within the competence of a lay person.  
See Jandreau, 492 F.3d 1367-77; see also Kahana, 24 Vet. 
App. at 438, J. Lance dissenting; Robinson v. Shinseki, 312 
Fed. Appx. 336, 339 (Fed. Cir. 2009) (nonprecedential).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A claimant is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a claimant 
seeks benefits and the evidence is in relative equipoise, 
the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  The preponderance of the evidence must be 
against the claim for benefits to be denied.  See Alemany v. 
Brown, 9 Vet. App. 518 (1996).  

Until the Veteran meets the threshold burden of submitting 
new and material evidence sufficient to reopen his claim, 
the benefit of the doubt doctrine does not apply.  See 
Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Duties to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (hereinafter "VCAA") and its implementing 
regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2012).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

In this decision the Board reopens the claim for service 
connection for left ear hearing loss.  Since the Board is 
reopening the claim, there is no need to discuss whether 
there has been compliance with Kent v. Nicholson, 20 Vet. 
App. 1 (2006), in terms of notifying the Veteran of the 
evidence necessary to substantiate the element or elements 
of his claims that were found insufficient in the previous 
denials.  Kent, 20 Vet. App. at 10-11; see also VA Gen. 
Couns. Mem., para. 2, 3 (June 14, 2006) (wherein VA's Office 
of General Counsel issued informal guidance interpreting 
Kent as requiring the notice to specifically identify the 
kind of evidence that would overcome the prior deficiency 
rather than simply stating the evidence must relate to the 
stated basis of the prior denial).  This is because the 
Board is reopening the claim irrespective of any Kent 
concerns.  Under this circumstance, there is no prejudice to 
the Veteran in adjudicating the application to reopen 
without further discussion of VA's duties to notify and 
assist.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Merits of the Claim-New and Material Evidence

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2012).  

The Veteran is seeking to reopen his claim for service 
connection for left ear hearing loss.  The Board presently 
reopens this claim.  

The Veteran initially filed his claim for service connection 
for left ear hearing loss in May 2004, which was denied in 
an unappealed rating decision dated and issued in September 
2004.  The RO based this determination on a post-service 
audiometric examination, which, for VA purposes, did not 
show VA defined hearing loss in the left ear.  Also, the VA 
examiner opined that it was less likely than not that the 
Veteran's hearing loss in the left ear was related to 
service.  The Veteran was notified of this decision and of 
his appellate rights; however he failed to file a timely 
notice of disagreement (hereinafter "NOD") with the 
decision.  In general, rating decisions that are not timely 
appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  At the time of this denial, the pertinent 
evidence of record included an August 2004 VA audiology 
examination report showing findings of a mild high frequency 
sensorineural hearing loss in the left ear that, for VA 
purposes, was within normal limits; statements from the 
Veteran; and service treatment records that were negative 
for findings of or treatment for any left ear hearing loss, 
although they did reflect shifts in hearing on audiometric 
testing.  

Evidence submitted since the September 2004 rating decision, 
includes statements from the Veteran; a private medical 
opinion; and VA examination reports.  

The Veteran sought to reopen his claim in October 2008.  The 
March 2009 decision currently on appeal subsequently 
reopened the claim for service connection for left ear 
hearing loss and adjudicated the claim on a de novo basis.  
As will be explained below, the Board believes that the RO's 
adjudication regarding reopening the Veteran's claim for 
service connection is ultimately correct.  However, 
regardless of what the RO has done in cases such as this, 
"the Board does not have jurisdiction to consider a claim 
which it previously adjudicated unless new and material 
evidence is presented, and before the Board may reopen such 
a claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996); 38 U.S.C.A. §§ 5108, 7104(b).  
Although this claim does not involve a prior final denial by 
the Board but rather by the RO, the Court has held that the 
same statutory reopening requirements apply to prior final 
RO decisions.  Suttmann v. Brown, 5 Vet. App. 127, 135 
(1993).  Therefore, the Board is required by statute to 
review whether new and material evidence has been received 
to reopen the claim.  Despite the finality of a prior 
adverse decision, a claim will be reopened and the former 
disposition reviewed if new and material evidence is 
furnished with respect to the claim which has been 
disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The definition of new and material evidence was revised in 
August 2001.  The change in the law, however, pertains only 
to claims filed on or after August 29, 2001.  Because the 
Veteran's request to reopen was initiated after August 2001, 
his case will be adjudicated by applying the law currently 
in effect.  

For purposes of the present appeal, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156.  
For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Evans v. Brown, 9 Vet. App. 273, 283 (1996).  

Section 3.156(a) "must be read as creating a low threshold," 
and "suggests a standard that would require reopening if 
newly submitted evidence, combined with VA assistance and 
considering the other evidence of record, raises a 
reasonable possibility of substantiating the claim."  Shade 
v. Shinseki, 24 Vet. App. 110, 117 (2010).  "[T]he phrase 
'raise a reasonable possibility of substantiating the claim' 
does not create a third element for new and material 
evidence."  Id. at 10.  Instead, it is intended to guide VA 
adjudicators in "determining whether submitted evidence 
meets the new and material requirements."  Id.  However, 
"[f]or reopening, 
38 U.S.C. § 5103A(a) does not require VA to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim."  Id. at n.7.  

The Board has thoroughly reviewed the evidence associated 
with the claims file subsequent to the September 2004 rating 
decision and finds that this evidence constitutes new and 
material evidence which is sufficient to reopen the 
previously denied claim for service connection.  The 
majority of this evidence is new, in that it was not 
previously of record.  

In this regard, as noted, the medical evidence associated 
with the claims after the September 2004 decision includes a 
VA examination report, which shows evidence of current VA 
compensable left ear hearing loss and provides an opinion as 
to the etiology of the left ear hearing loss, and a private 
treatment record that also provides an opinion regarding the 
etiology of the left ear hearing loss.  This evidence 
further documents the Veteran's complaints associated with 
his left ear hearing loss.  Also, the Veteran's lay 
statements generally provide more information concerning the 
circumstances surrounding the onset and etiology of his 
claimed left ear hearing loss disorder, see Hodge v. West, 
115 F.3d 1356, 1363 (Fed. Cir. 1998), and thus is material 
in that it relates to previously unestablished facts that 
tend to substantiate the Veteran's claim.  In particular, 
the testimony provides further description of the type and 
onset of left ear hearing loss he experienced in service.  

The Board must presume the credibility of this evidence for 
the purpose of determining whether it constitutes new and 
material evidence needed to reopen the claim and may not 
assess its probative weight in relation or comparison to 
other evidence for reopening purposes.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992) (in determining 
whether evidence is new and material, "credibility" of newly 
presented evidence is to be presumed unless evidence is 
inherently incredible or beyond competence of witness).  

The Veteran is competent to describe observable symptoms.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting 
competent lay evidence requires facts perceived through the 
use of the five senses).  

Therefore, the newly submitted evidence pertains to elements 
of the claim that were previously found to be lacking.  For 
these reasons, the Board finds that the additional evidence 
received since the September 2004 rating decision warrants a 
reopening of the Veteran's claim of service connection for 
left ear hearing loss, as it is new and material evidence 
within the meaning of 38 C.F.R. § 3.156(a).  
ORDER

New and material evidence has been received to reopen a 
claim for entitlement to service connection for left ear 
hearing loss and, to that extent only, the claim to reopen 
is granted.  


REMAND

Regarding the claim for service connection, the post-service 
clinical and lay record contains competent evidence that the 
Veteran currently experiences VA compensable left ear 
hearing loss.  In this regard, a private treatment record, 
dated in October 2008, reflects observation that it had been 
determined that the Veteran's right ear hearing loss could 
be because of service-related matters, and an opinion that 
the Veteran's left ear hearing loss could also be because of 
service-related matters.  The Board finds that this opinion 
has little probative weight because of its speculative 
nature ("it would be speculation to determine" and "matter 
for debate").  See Polovick v. Shinseki, 23 Vet. App. 48, 54   
(2009) (holding doctor's statement that brain tumor "may 
well be" connected to Agent Orange exposure was 
speculative).  

In August 2004 the Veteran underwent a VA audiology 
examination, which revealed findings that did not 
demonstrate VA compensable left ear hearing loss.  38 C.F.R. 
§ 3.385.  This report also contained an opinion that, while 
it was at least as likely as not that the Veteran's right 
ear hearing loss was related to his military service, it was 
less likely as not that his left ear hearing loss was 
related to service.  The examiner failed to provide 
explanation for this opinion.  A February 2009 VA audiology 
examination report shows audiometric test results revealing 
of VA compensable hearing loss in the left ear.  In July 
2009, a VA medical opinion was obtained, in which the 
examiner observed that the results on the audiological 
evaluation provided by the Veteran included responses that 
were not reliable.  The examiner noted that the testing was 
halted and results obtained were not reported, and indicated 
that an opinion could not be given due to the lack of valid 
responses.  A February 2010 VA audiology examination report 
shows Maryland CNC speech recognition testing revealed 
findings of VA compensable left ear hearing loss.  The 
examiner observed that the Veteran had an audiometric 
evaluation at the time of his separation physical that 
indicated that his left ear hearing was well within normal 
limits at that time.  The examiner noted that the Veteran 
was likely exposed to noise while in the military, which 
accounted for some of the Veteran's hearing loss in his 
right ear, since he did have a mild high frequency loss in 
the right ear at the time of separation.  However, the 
examiner noted that current studies did not support the 
concept of delayed onset of hearing loss due to noise 
exposure.  The examiner concluded that it was not as likely 
as not that the Veteran's current left ear hearing loss was 
related to his military service.  

The Board finds the Veteran's August 2004, February 2009, 
July 2009 and February 2010 VA examinations are inadequate 
for VA rating purposes, for a variety of reasons.  
Specifically, as the July 2009 VA examiner noted, the 
February 2009 audiometric test results were deemed 
unreliable, and so no nexus opinion could be provided.  

Also, although the August 2004 and February 2010 VA 
examiners provided opinion as to the etiology of the 
Veteran's left ear hearing loss, they failed to provide 
sufficient explanation or rationale for their opinions.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison 
v. Brown, 6 Vet. App. 405, 407 (1994)).  In this regard, the 
August 2004 and February 2010 examiners failed to explain 
why the Veteran's right ear hearing loss warranted service 
connection, but not the left ear hearing loss.  The February 
2010 VA examiner noted that the Veteran's right ear hearing 
loss was noted in service, which is why the right ear 
hearing loss warranted service connection.  However, the 
Board notes that the absence of evidence of a hearing 
disability during service (or of compensable hearing loss 
within the first year after discharge) is not fatal to a 
claim of service connection for hearing loss.  See 38 C.F.R. 
§ 3.385 (2012); Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Rather, service connection may still be granted if 
the medical evidence provides a sound basis for attributing 
the credible evidence of in-service acoustic trauma to the 
post-traumatic hearing loss disability.  See Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).  Moreover, the February 
2010 VA examiner's explanation for denying service 
connection for left ear hearing loss was that current 
studies did not support the concept of delayed onset of 
hearing loss due to noise exposure, which could equally have 
been applied to the right ear, as the Veteran's right ear 
hearing loss was not diagnosed until 2004, more than three 
decades after his separation from service.  

The Court has held that the Board may not rely upon its own 
unsubstantiated medical opinion.  Allday v. Brown, 7 Vet. 
App. 517 (1995); Godfrey v. Brown, 7 Vet. App. 398 (1995); 
Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  When the medical evidence of record 
is insufficient, in the opinion of the Board, the Board must 
supplement the record by seeking an advisory opinion, 
ordering a medical examination, or citing recognized medical 
treatises that clearly support its ultimate conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); see also 
38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 
Vet. App. 79, 81 (2006).  Thus, given the inadequacy of the 
VA examination reports, and the presence of a positive, 
albeit speculative, private medical opinion, which related 
the Veteran's left ear hearing loss to his military noise 
exposure, the Board finds another VA examination and medical 
opinion is warranted in this case.  

Also, the Veteran last underwent VA examination to evaluate 
the severity of his service-connected right ear hearing loss 
in 2010.  VA is required to afford the Veteran a 
contemporaneous VA examination to assess the current nature, 
extent and severity of his service-connected disabilities.  
See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The duty to 
conduct a contemporaneous examination is triggered when the 
evidence indicates that there has been a material change in 
disability and the available evidence is too old or that the 
current rating may be incorrect.  See Weggenmann v. Brown, 5 
Vet. App. 281, 284 (1993); Caffrey v. Brown, 6 Vet. App. 
377, 381 (1995).  In an August 2013 Appellant's Brief, the 
Veteran's representative argued the merits of granting an 
increased evaluation for the Veteran's service-connected 
right ear hearing loss disability, and requested that the 
Board remand the case for current VA examination.  

Prior to arranging for the Veteran to undergo further 
examination, the RO/AMC should obtain and associate with the 
claims file any outstanding VA records to ensure 
completeness of the record.  See Dunn v. West, 11 Vet. App. 
462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must also take appropriate 
steps to contact the Veteran in order to 
obtain copies of all outstanding VA and/or 
non-VA treatment records referable to his 
right and left ear hearing loss.  The 
RO/AMC must then associate all documents 
received with the Veteran's claims file.  
If the records are not available, the 
RO/AMC must document attempts to obtain 
them in a memorandum and notify the 
Veteran in accordance with 38 C.F.R. § 
3.159(e).  

2. The RO/AMC should arrange for the 
Veteran to undergo an appropriate VA 
audiology examination to determine the 
nature and likely etiology of the left ear 
hearing loss, and to determine the nature 
and severity of the right ear hearing 
loss.  

A copy of this remand and all relevant 
medical records should be made available 
to the examiner-such records must be made 
available to the examiner either in 
Virtual VA, or, if Virtual VA is not 
available (such as if the examiner has no 
access to Virtual VA), then via paper 
copies that are printed out for the 
examiner.  The examiner is asked to 
confirm that all paper and electronic 
records were available for review.  

A.  As to the left ear, the examiner must 
review the pertinent evidence, including 
the Veteran's lay assertions, and also 
undertake any indicated studies.  Then, 
based on the record review and examination 
results, the examiner is requested to 
provide a current diagnosis and 
specifically indicate whether it is at 
least as likely as not (a probability of 
50 percent or greater) that a current left 
ear hearing loss had its onset during 
service, or is otherwise causally related 
to any event or circumstance of his active 
service.  

If the examiner determines that the 
Veteran's left ear hearing loss did not 
have its onset during service, or was not 
otherwise causally related to any event or 
circumstance of his active service, the 
examiner should provide an explanation as 
to why the Veteran's right ear hearing 
loss warrants service connection while the 
left ear does not.  The examiner should 
also provide explanation regarding the 
discrepancies in both audiometric test 
results and medical opinions throughout 
the record.  

The examiner must provide a detailed 
explanation and rationale discussing why 
and how all conclusions and opinions were 
reached.  This discussion should include 
reference to specific evidence in the 
Veteran's claims file, including the in-
service and post-service medical records, 
and the Veteran's lay assertions, as 
indicated.  If the examiner determines 
that an opinion relating a current 
disorder to service would be speculative, 
she or he must clearly explain the reasons 
supporting this conclusion.  

B.  As to the right ear, the examiner 
should review the entire claims file, 
including the Veteran's written 
assertions, along with a complete copy of 
this remand.  All necessary diagnostic 
testing should be performed, and all 
clinical findings should be reported in 
detail.  Specifically, the examination 
should encompass puretone threshold 
testing (in decibels) and Maryland CNC 
speech recognition testing.  The examiner 
should also comment on the functional 
effects of the Veteran's right ear hearing 
loss disability on his occupational status 
and his everyday life, including his 
ability to secure and follow a 
substantially gainful occupation.  
Martinak v. Nicholson, 21 Vet. App. 447 
(2007).  

All opinions and conclusions expressed 
must be supported by a complete 
explanation in a typewritten report.  

In making all determinations, the examiner 
is asked to carefully consider the 
Veteran's own assertions and any lay 
assertions of record.  The examiner is 
advised that the Veteran is competent to 
report his symptoms, and that his reports 
must be considered in formulating the 
requested opinion.  If his reports are 
discounted, the examiner should provide a 
reason for doing so.  

A rationale for any opinion offered is 
requested.  If the examiner is unable to 
render the requested opinion without 
resort to pure speculation, he or she must 
so state; however, a complete rationale 
for such a finding must be provided.  
Examples of types of reasons are the lack 
of appropriate expertise on the part of 
the clinician, the Veteran being an 
unreliable historian, the matter being 
beyond the current state of learning and 
knowledge in the relevant field of 
medicine, or a lack of an adequate factual 
basis in the record upon which to form an 
opinion.  

3. After completing the requested action, 
and any additional notification and/or 
development warranted by the record, the 
RO/AMC should readjudicate the claims for 
service connection and for an increased 
evaluation remaining on appeal with 
consideration of all pertinent evidence 
and legal authority and addressing all 
relevant theories of entitlement.  If any 
benefit sought on appeal remains denied, 
the RO/AMC should furnish to the Veteran 
and his representative an appropriate 
supplemental statement of the case that 
includes clear reasons and bases for all 
determinations.  The Veteran should be 
afforded the appropriate time period to 
respond before the case is returned to the 
Board for further appellate action.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


